DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 9, 11, and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bright et al. (US 2014/0064542, “Bright”) in view of Shukla et al. (US 2012/0177237, “Shukla”).
Regarding claims 9 and 14, Bright teaches a composite structure comprising an outer case that may be a metallic plate ([0016], [0042]). Bright teaches a printed circuit board that may be under the housing structure (see Fig. 4, housing 208 connected to PCB 210, both of which may be considered to be a part of an “overmolded plastic structure” as presently claimed, [0017], [0018]). The printed circuit board would necessarily have signal conductors running through it (i.e., in order to drive the speaker component [0019], [0024]), and would be both connected to the underlying metal outer case by an adhesive (wherein the microphone PCB may be bonded to the acoustic mesh and the underlying outer case via a pressure sensitive adhesive, and can connect to a controlling device [0027], [0049] – [0058]; such an adhesive would have electrical insulation properties) and in direct contact to a portion of the metal outer case (Fig. 4, PCB 210 may be mounted to back face of outer case, [0024], see also [0050], [0051]). 	The Examiner notes that the present claims do not define the term “overmolded.” It is noted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Bright fails to teach that a portion of the housing structure is made of a plastic material. In the same field of endeavor of materials for use in mobile display devices ([0005]), Shukla teaches an generally that a plastic polycarbonate material may be used as an overmolded plastic structure for an audio component or housing and that such materials are suitably rigid for making an audio chamber for use in a mobile device ([0070], [0071], Fig. 4A). It therefore would have been obvious to have made the housing structure of the audio component of Bright out of an overmolded polycarbonate material in order to provide the structure with suitable rigidity for use in a mobile device ([0070], [0071], Fig. 4A). 
Regarding claim 11, Bright additionally teaches that the conductor couples electrical signals to the speaker driver housing (e.g., [0019], [0024]). 
Regarding claim 15 and 16, Bright additionally teaches that the housing structure includes a portion of speaker driver housing an acoustic chamber ([0017], noting Bright teaches various acoustic ports, including a speaker acoustic port, see also [0058]). 
Regarding claim 17, Bright additionally teaches one or more metallic signal conductors to couple the electrical signals to the speaker driver housing (see, e.g., [0017], [0019], electrical signal converted to sound). 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Shukla, as applied to claim 14, above, and further in view of Kido et al. (US 2014/0064542, “Kido”).
Regarding claim 19, Bright teaches that the underlying metal plate may have the PCB substrate applied thereon ([0024], [0049] – [0055], and thus may have wiring structures applied thereon so as to send signals to an audio device) but fails to teach the adhesive structure includes an insulating layer with adhesive layers between the wiring structures and the insulating component and then an adhesive between the insulating component and the underlying metal plate. 	In the same field of endeavor of circuitry for use in various applications, including in mobile phones ([0001]), Kido teaches a flexible printed circuit board having an insulating component, wiring structures, and adhesive between them ([0012], [0025]) and teaches that such a device is useful for providing a suitable stiff and strong flexible printed circuit board that resists warpage ([0017]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included the printed circuit board of Kido either in place of the printed circuit board of Bright or in order to connect the board of Bright to the necessary processors in order to effect a working speaker system for the device because the board of Kido is useful for providing a suitable stiff and strong flexible printed circuit board that resists warpage ([0017]).

Claims 9, 12, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filiz et al. (US 2015/0077909, “Filiz”) in view of Ozcan (US 2016/0044397, “Ozcan”).
Regarding claims 9, 14, and 17, Filiz teaches an electronic device having a metal midplate ([0044], [0035]) to which a speaker housing may be mounted ([0045], Fig. 2). Filiz further teaches that the structures attached to the midplate may be overmolded ([0044]). Filiz further teaches that computing components may be mounted on the plate as well as connector components or other suitable electronic components ([0045]).
Regarding claims 12 and 18, Filiz additionally teaches that the midplate is substantially free from holes or perforations (see, e.g., Fig. 3, midplate 38, [0035], [0045]). 
Regarding claim 19, Filiz fails to specifically teach the inclusion of adhesive materials between the wiring and insulating layers (and adhesive between an insulating layer and the base metallic plate). However, Ozcan teaches to include adhesive layers between the various components of the device ([0028]) and it therefore would have been obvious to have included adhesive layers attaching the insulation material under the wiring and to the metal plate in order to appropriately adhere the insulation within the device ([0028], [0030], see also Figs. 3 and 4).

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Shukla in view of Kido, as applied to claim 19, above, and further in view of Uchiyama et al. (US 2009/0231520, “Uchiyama”).
Regarding claims 13 and 20, while modified Bright teaches the inclusion of adhesive layers (e.g., [0027]), modified Bright fails to teach that the adhesive is a pressure sensitive acrylic adhesive. In the 

Response to Arguments
Applicant’s arguments filed 3/3/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments which are deemed relevant to the current rejections are addressed below. 
Therefore, claims 9 and 11-20 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782